UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-7387



WILLIAM A. VENEY,

                                              Petitioner - Appellant,

          versus


RONALD ANGELONE, Director,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-01-6-3)


Submitted:   January 18, 2002              Decided:   February 7, 2002


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William A. Veney, Appellant Pro Se. Eugene Paul Murphy, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William A. Veney appeals the district court’s dismissal of his

petition for writ of habeas corpus filed pursuant to 28 U.S.C.A. §

2254 (West 1994 & Supp. 2001).   He alleges the district court erred

by failing to appoint counsel to assist him and failing to liber-

ally construe his pro se § 2254 petition.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   See Murray v. Giarratano, 492 U.S. 1, 7-8 (1989); Beaudett

v. City of Hampton, 775 F.2d 1274 (4th Cir. 1985).   Accordingly, we

deny a certificate of appealability and dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2